Citation Nr: 1110765	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-07 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection for bilateral pes planus, including as due to residuals of cold weather trauma.

3.  Entitlement to a disability rating greater than 20 percent for a right ankle disability.

4.  Entitlement to an effective date earlier than August 1, 2009, for an award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim for a disability rating greater than 10 percent for a right ankle disability and also denied his claim of service connection for a right arm disability.  

This matter also is on appeal of a January 2008 rating decision in which the RO denied the Veteran's claim of service connection for bilateral pes planus.  This decision was issued to the Veteran and his representative in February 2008.

In a February 2009 rating decision, the RO assigned a higher 20 percent rating for the Veteran's service-connected right ankle disability effective July 3, 2006 (the date of his increased rating claim).  Because the higher rating assigned to the Veteran's service-connected right ankle disability is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This matter finally is on appeal of a September 2009 rating decision in which the RO granted the Veteran's claim of entitlement to a TDIU effective August 1, 2009.  The Veteran seeks an effective date earlier than August 1, 2009, for the award of a TDIU.



FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's right arm disability, which manifested first several decades after service separation, is not attributable to active service.

2.  The competent evidence shows that the Veteran's bilateral pes planus, which existed prior to service, was not aggravated by active service or any incident of service, including as due to residuals of cold weather trauma.

3.  The competent evidence shows that the Veteran's service-connected right ankle disability is manifested by, at worst, severe strain; there is no competent evidence of right ankle ankylosis.

4.  The Veteran's VA Form 21-8940, "Veteran's Application For Increased Compensation Based On Unemployability," was date-stamped as received by the RO on August 10, 2009.

5.  In a rating decision dated on September 8, 2009, and issued to the Veteran and his representative on September 11, 2009, the RO granted entitlement to a TDIU effective August 1, 2009.

6.  The competent evidence shows that the Veteran retired from his job with the U.S. Postal Service on July 31, 2009; prior to that date, he was employed full-time.


CONCLUSIONS OF LAW

1.  A right arm disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Bilateral pes planus was not incurred in or aggravated by active service, including as due to residuals of cold weather trauma.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

3.  The criteria for a disability rating greater than 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Code (DC) 5271 (2010).

6.  The criteria for an effective date earlier than August 1, 2009, for an award of a TDIU have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.1(q), 3.31, 3.105(a), 3.151(a), 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in July and November 2006, April 2007, and in August 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's earlier effective date claim for a TDIU is a "downstream" element of the RO's grant of entitlement to a TDIU in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted, in July and November 2006, April 2007, and in August 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

As will be explained below in greater detail, the evidence does not support granting service connection for a right arm disability or for bilateral pes planus, including as due to residuals of cold weather trauma.  The evidence also does not support assigning a disability rating greater than 20 percent for the Veteran's service-connected right ankle disability.  The evidence finally does not support granting an effective date earlier than August 1, 2009, for an award of a TDIU.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice letters issued in this appeal and in separate October 2008 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the July 2006 VCAA notice letter was issued to the Veteran and his representative prior to the currently appealed rating decision issued in September 2006 which denied service connection for a right arm disability and also denied an increased rating for a right ankle disability.  The November 2006 and April 2007 VCAA notice letters were issued to the Veteran and his representative prior to the currently appealed rating decision issued in January 2008 which denied service connection for bilateral pes planus.  The August 2009 VCAA notice letter was issued to the Veteran and his representative prior to the currently appealed rating decision issued in September 2009 which granted entitlement to a TDIU.  Thus, all of the notice was timely.  Because all of the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision issued in September 2009 was fully favorable to the Veteran on the issue of entitlement to a TDIU, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  He asserted in October 2006 correspondence with VA that his August 2006 VA examination for right ankle and right arm disabilities was inadequate for VA rating purposes.  In questioning the adequacy of the August 2006 VA examination, the appellant appears to be raising a general challenge to the professional competence of the VA examiner who conducted this examination.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court specifically held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Cox, 20 Vet. App. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  The appellant has not raised a specific challenge to the professional medical competence or qualifications of the VA examiner who conducted the August 2006 VA examination.

Recent Federal Circuit precedent also suggests that VA correctly relied upon the August 2006 VA examination report in adjudicating the Veteran's increased rating claim for a right ankle disability and his service connection claim for a right arm disability.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id. That has not happened in this case.  The appellant has not identified or submitted any evidence or argument that the VA examiner who conducted the August 2006 VA examination was not competent or lacked the professional medical training necessary to conduct a thorough physical examination and report accurately the results of that examination.  This argument is not persuasive for the reasons outlined above.  Nor is there any requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA examiner prior to relying on the VA examination reports currently of record in adjudicating the Veteran's currently appealed claims.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

Even assuming for the sake of argument only that it was error to rely on the August 2006 VA examination report, any error is harmless in this case because there has been no showing or even an allegation that the VA examiner who conducted the August 2006 VA examination was not competent or did not report accurately the Veteran's right ankle and right arm symptomatology.  The Board also finds that the August 2006 VA examination report was adequate for evaluation purposes because it addressed fully all of the Veteran's contentions regarding his right ankle and right arm disabilities, described completely his symptomatology, and made findings appropriate to the Rating Schedule.  See 38 C.F.R. § 4.2 (2010).  In any event, the Veteran was seen on subsequent VA examination in August 2009 which contained competent and probative evidence concerning his service-connected right ankle disability and his claimed right arm disability.  (The Board notes parenthetically that the August 2009 VA examination was conducted by the same VA examiner who saw the Veteran in August 2006, although neither the Veteran nor his attorney has challenged the adequacy of the August 2009 VA examination report.  Nor has the Veteran or his attorney challenged the adequacy of the December 2006 VA examination report which addressed the contended causal relationship between bilateral pes planus and active service; this examination also was conducted by the same VA examiner who saw the Veteran in August 2006.)  The Board further finds that a remand to obtain another VA examination would serve no purpose but to delay further the adjudication of the appellant's claims with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Board acknowledges that, following VA examination in August 2006, the VA examiner concluded that it would be "mere speculation" to find a casual relationship between a right arm disability and active service.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  In this case, although the VA examiner provided an initial medical opinion in August 2006 which contained the "mere speculation" language, he subsequently reviewed the Veteran's complete claims file in a September 2006 addendum to the August 2006 VA examination report.  This addendum also contains a competent, probative medical opinion concerning the claimed causal relationship between the Veteran's right arm disability and active service.  Accordingly, the Board finds that the August 2006 VA examination report and the September 2006 addendum, taken together, are adequate for VA rating purposes.

There is no competent evidence, other than the Veteran's statements, which indicates that a right arm disability may be associated with service or that his bilateral pes planus, which existed prior to service, was aggravated by service.  The Veteran is not competent to testify as to etiology of either of these disabilities as they require medical expertise to diagnose.  The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected right ankle disability.  The evidence of record also includes information from the U.S. Postal Service, the Veteran's employer, concerning his dates of employment and retirement.  With respect to the Veteran's earlier effective date claim for a TDIU, there is no duty to provide an examination or a medical opinion because such evidence would not be relevant to this claim.  Thus, the Board finds that additional examinations are not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred a right arm disability and bilateral pes planus during active service.  He specifically contends that he injured his right arm during active service and continued to experience right arm disability since service separation.  He also specifically contends that in-service exposure to cold weather trauma worsened his bilateral pes planus which existed prior to service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right arm disability.  Despite the Veteran's assertions to the contrary, a review of his service treatment records shows no complaints of or treatment for a right arm disability during active service.  These records show instead that, on enlistment physical examination in August 1969, clinical evaluation of the Veteran's upper extremities was normal.  The Veteran denied any relevant pre-service medical history.  In December 1969, after he complained of pain over the mid-ulna on wrist extension which had lasted for 2 days, the Veteran was diagnosed as having a stress fracture at the mid-shaft of the right ulna following x-rays.  At his separation physical examination in August 1971, clinical evaluation was normal and the Veteran stated that he was in good health.  The Veteran signed a "Statement of Medical Condition" dated on August 31, 1971, in which he reported no change in his medical condition between his separation physical examination and his actual date of discharge from active service.  It appears that, following his service separation in August 1971, the Veteran first was treated for a right arm disability when he was seen on VA examination in August 2006, or 35 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

On VA examination in August 2006, the Veteran's complaints included right forearm pain since active service.  The VA examiner stated that he had reviewed VA records but the Veteran's claims file was not available for review.  The Veteran denied experiencing a specific right arm injury during service and had not received any medical care for this problem during service.  The VA examiner also stated that it sounded like the Veteran had had minimal care and continuity of care for the right arm symptoms since service.  The Veteran described his current symptoms as severe right arm pain with swelling at least twice a week.  He stated that his pain progressed throughout the day with more activity leading to more pain during the day.  His pain prevented him from getting restorative sleep.  His sitting, standing, and walking were not limited by his right arm pain, although he was limited to lifting about 5 pounds using his right hand.  He wore an elastic wrap around his right forearm every day.  Because his symptoms were continuing, he did not experience any flare-ups of pain.  He also experienced painful range of motion especially with dorsiflexion of the wrist and grasping of objects.  He denied any instability.  The Veteran reported that he lost 24 days of work a year due to right forearm pain and no specific job accommodations had been provided in his job as a mail sorter.    

Physical examination in August 2006 showed no constitutional symptoms or incapacitating episodes of arthritis, an equal range of motion in both wrists, no hand deformities, full and equal grip strength bilaterally, good hand strength, intact hand dexterity, no anatomical defects, some significant pain on palpation of the pronator muscles of the right forearm, and no local warmth, redness, or effusion.  The VA examiner stated that he could not express whether the Veteran experienced additional limitation of motion due to repetitive use during flare-ups without resorting to mere speculation.  X-rays of the right forearm were normal.  The VA examiner stated that, because the Veteran's claims file had not been provided for review, he could not resolve the issue of whether his current right arm disability was related to active service without resorting to mere speculation.  The VA examiner noted that there were no VA medical records showing any complaints of or treatment for a right arm disability.  The diagnoses included chronic tendonitis of the right forearm with full range of motion at the elbow and wrist.  

In a September 2006 addendum to the August 2006 VA examination report, the VA examiner who had seen the Veteran in August 2006 stated that his claims file had been provided for review and had been reviewed thoroughly.  This examiner also stated that he had reviewed the August 2006 VA examination report again.  After a review of the claims file, the VA examiner noted that the Veteran's service treatment records showed only that he had fractured his right mid-ulna in 1969 and had extensive problems with his right fifth finger during service.  The VA examiner stated that it was unlikely that a stress fracture from almost 40 years earlier would cause any ongoing discomfort in the Veteran's right forearm because such fractures usually healed without incident.  The VA examiner also noted that the Veteran's August 2006 x-rays had been completely normal and showed no residuals of any in-service right ulna fracture.  He concluded that it was unlikely that the Veteran's current right arm disability had been caused by active service.

The Board acknowledges that the Veteran continues to complain of right arm pain which he associates which his current right arm disability (diagnosed as chronic tendonitis of the right forearm).  The competent evidence shows, however, that the Veteran's current right arm disability is not related to active service.  The Board also acknowledges that the Veteran experienced a stress fracture of the right wrist in December 1969 during active service.  His separation physical examination in August 1971 showed completely normal upper extremities, however, including his right arm and wrist.  Although the Veteran complained of constant right forearm pain since service when seen on VA examination in August 2006, physical examination showed only significant pain on palpation of the pronator muscles of the right forearm.  X-rays of the right forearm were normal.  The VA examiner concluded in September 2006 that  it was unlikely that a stress fracture from almost 40 years earlier would cause any ongoing discomfort in the Veteran's right forearm because such fractures usually healed without incident.  This examiner also concluded that, because the Veteran's most recent right forearm x-rays in August 2006 had been normal, it was unlikely that his current right arm disability had been caused by active service.  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which indicates that his current right arm disability (diagnosed as chronic tendonitis of the right forearm) is related to active service.  Thus, the Board finds that service connection for a right arm disability is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral pes planus, including as due to residuals of cold weather trauma.  The Veteran has contended that his bilateral pes planus existed prior to service and was aggravated by in-service cold weather exposure.  Despite the Veteran's assertions to the contrary, the competent evidence does not show that his current bilateral pes planus, which existed prior to service, was aggravated by active service or otherwise is related to service.  His service treatment records do not show that he complained of or was treated for any cold weather exposure and/or residuals of cold weather trauma at any time during active service.  The Board finds instead that there is clear and unmistakable (obvious or manifest) evidence that the Veteran's bilateral pes planus existed prior to service and was not aggravated by service.  The Veteran's service treatment records show that, at his enlistment physical examination in August 1969, although he denied any relevant pre-service medical history of foot trouble, clinical evaluation showed first degree pes planus which was not considered disabling.  The Veteran's pre-service bilateral pes planus was noted at his enlistment physical examination prepared at the time of his entry on to active service.  Because the Veteran's pre-service bilateral pes planus was noted at service entrance, the Board finds that the Veteran was not accepted on to active service in sound condition and the presumption of sound condition at service entrance is not applicable.  See Crowe v. Brown, 7 Vet. App. 238 (1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The competent evidence (in this case, the available service treatment records) clearly and unmistakably shows that the Veteran's pre-existing bilateral pes planus did not increase in severity during active service.  Although he was seen repeatedly during active service for problems related to his right wrist and right fifth finger, the Veteran was not treated for any complaints related to his pre-service bilateral pes planus at any time during active service.  The Veteran himself has admitted that, although his feet were painful throughout active service, he did not seek any in-service medical treatment for this problem.  At his separation physical examination in August 1971, clinical evaluation of his feet was normal and he stated that he was in good health.  As noted above, the Veteran also signed a statement later in August 1971 in which he reported that his health had not changed between his separation physical examination and his actual date of discharge from active service.

The Board finds that the evidence clearly and unmistakably shows that the Veteran's bilateral pes planus existed prior to service and was not aggravated by service.  This finding is based on the Board's review of all of the evidence of record pertaining to the manifestations of the Veteran's bilateral pes planus prior to, during, and subsequent to service.  The in-service examiner who noted the Veteran's first degree pes planus at service entrance in August 1969 also concluded that it was not considered disabling.  This examiner further found that the Veteran was qualified for entry on to active service.  There is no indication in the Veteran's service treatment records that his underlying bilateral pes planus worsened during active service as a result of any acute in-service exacerbation.  See Davis, 276 F. 3d at 1341, and Hunt, 1 Vet. App. at 292.  Although the Veteran has contended that in-service cold weather exposure aggravated his bilateral pes planus, there is no support for this assertion anywhere in his service treatment records.  With the exception of first degree pes planus noted at service entrance, the Veteran's service treatment records otherwise are completely silent for any complaints of or treatment for bilateral pes planus during service, including as a result of his alleged in-service cold weather exposure.

The post-service medical evidence also does not support a finding that that Veteran's pre-service bilateral pes planus was aggravated by service.  On VA examination in December 2006, the Veteran complained of painful feet since his induction on to active service.  He denied any history of foot-related hospitalization, surgery, trauma, or neoplasm.  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  The Veteran reported that his bilateral foot pain occurred while standing, walking and at rest and was located mainly in his heels and arches bilaterally.  Although he denied any swelling, heat, or redness, he reported experiencing bilateral foot stiffness, fatigability, weakness, and lack of endurance.  He also reported experiencing daily flare-ups of foot pain overnight.  He missed 2 days of work each week due to his feet.  He was able to stand for 15-30 minutes and to walk 25 yards.  He used orthotic inserts for his flat feet.  Physical examination of the feet showed objective evidence of painful motion, tenderness, and weakness, no swelling or instability, evidence of abnormal weight bearing (unusual shoe wear pattern), no evidence of malunion or non-union of the tarsal or metatarsal bones, an inward bowing Achilles partially correctable with manipulation, pain on manipulation of the Achilles, no forefoot or mid-foot malalignment, no pronation, no arch on weight bearing, and no muscle atrophy of the foot.  X-rays of the feet showed mild pes planus.  The VA examiner opined that, after he reviewed the Veteran's service treatment records and found no documentation during active service or subsequent to service that demonstrated any worsening of the Veteran's foot pain, it was less likely that not that there had been a permanent aggravation of bilateral pes planus after service.  The diagnosis was bilateral pes planus which was moderate to moderately severe on the left and moderate on the right.

Although the Veteran's pre-service bilateral pes planus was noted at service entrance, the Board finds that there is clear and unmistakable (obvious or manifest) evidence of record showing that it was not aggravated by service.  There is no competent evidence contemporaneous to the Veteran's service or in the decades since his service separation which indicates otherwise.  The in-service examiner who diagnosed the Veteran's first degree pes planus at service entrance concluded that it was not disabling and did not disqualify the Veteran from active service.  The VA examiner confirmed in December 2006 that, except for the first degree pes planus noted at service entrance, there otherwise was no other record during or after service which would support a medical determination that the Veteran's bilateral pes planus, which existed prior to service, had been aggravated by service.  Because there is clear and unmistakable (obvious or manifest) evidence that the Veteran's bilateral pes planus existed prior to service and was not aggravated by service, the Board finds that aggravation of the Veteran's pre-service bilateral pes planus may not be conceded and the presumption of in-service aggravation of pre-existing bilateral pes planus is rebutted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, showing that his pre-service bilateral pes planus was aggravated by active service.  Thus, the Board finds that service connection for bilateral pes planus is not warranted on the basis of in-service aggravation.

The Veteran also is not entitled to service connection for bilateral pes planus on a direct service connection basis.  The Veteran does not contend, and the evidence does not show, that he was treated for bilateral pes planus during active service.  Instead, the Veteran has contended that in-service exposure to cold weather caused his bilateral pes planus.  This contention is not supported by a review of his service treatment records, however.  As noted, these records do not show that the Veteran was treated for cold weather exposure or its residuals or for bilateral pes planus during active service, to include as due to his alleged in-service cold weather exposure.  The post-service medical evidence also does not show that the Veteran's bilateral pes planus is related directly to active service.  Although the Veteran has been treated for bilateral pes planus since service, the post-service medical evidence does not indicate that he has been treated for residuals of cold weather trauma at any time since service separation.  Nor is there any competent evidence, to include a medical nexus, which relates the Veteran's current bilateral pes planus to active service on the basis of his alleged in-service cold weather exposure.

The Board acknowledges that, in an August 2006 letter, Roger D. Wells, PA-C, stated that the Veteran's pes planus "has a very high likelihood of being due to the cold and excessive standing while in the service."  He stated that the Veteran's pes planus had been documented and "it was very likely that this is associated with cold exposure."  In September 2006, this private physician's assistant stated that he had reviewed the Veteran's "military records which included pes planus as your diagnosis and that you have limited ranges of motion with pain while in the military."  This physician's assistant also opined that "pes planus was a condition" which the Veteran had experienced on active service and predisposed him to his current bilateral foot problems with third degree pes planus, almost completely losing the foot arch, and arthritis of the foot.  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that there is no support in the competent evidence of record for the September 2006 conclusion by the private physician's assistant that the Veteran had "limited ranges of motion with pain" during active service.  There is nothing in the Veteran's service treatment records which indicates that any range of motion testing was conducted at any time during active service.  Thus, the Board finds that the September 2006 opinion by Roger D. Wells, PA-C, is based on the inaccurate factual premise that the Veteran's service treatment records show he experienced limited or painful range of motion.  See Reonal, 5 Vet. App. at 461.  This casts doubt on the September 2006 statement from this private physician's assistant that he had reviewed the Veteran's "military records" and undercuts the probative value of his opinion attempting to link the Veteran's bilateral pes planus to active service.  The Board also finds that, because the Veteran's service treatment records show no complaints or diagnosis of bilateral pes planus during service, there is no factual predicate in the record for the September 2006 finding by Roger D. Wells, PA-C, that the Veteran experienced pes planus during service and this predisposed him to his current bilateral foot disabilities.  See Miller, 11 Vet. App. at 348.  As noted elsewhere, there is no support in the Veteran's service medical records for his assertion that he was treated for residuals of cold weather exposure or trauma during active service or that his alleged in-service cold weather exposure or trauma caused him to experience bilateral pes planus.  Accordingly, to the extent that medical opinions from Roger D. Wells, PA-C, are based on the Veteran's inaccurately reported in-service history, the Board finds that such medical evidence is not probative on the issue of whether the Veteran's current bilateral pes planus is related to active service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his current bilateral pes planus to active service or any incident of service, including as due to his alleged residuals of cold weather trauma.  Accordingly, the Board finds that service connection for bilateral pes planus, to include as due to residuals of cold weather trauma, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a right arm disability and bilateral pes planus have been continuous since service.  He asserts that he continued to experience symptoms relating to the right arm (pain, difficulty grasping objects, problems lifting objects with his right hand) and bilateral pes planus (painful feet) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a right arm disability or bilateral pes planus after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a right arm disability and bilateral pes planus since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that these disabilities began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of right arm or feet problems.  Specifically, the service separation examination report reflects that the Veteran was examined and his upper extremities and feet were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a right arm disability or for bilateral pes planus for more than 3 decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1971) and initial reported symptoms related to each of these disabilities in 2006 (a 35-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including status-post fracture of the little finger of the right hand, a right ankle disability, tinnitus, and for bilateral hearing loss.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the right arm or feet.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim for service connection for status-post fracture of the little finger of the right hand in March 1972, shortly after service, but did not claim service connection for a right arm disability or bilateral pes planus or make any mention of any right arm or feet symptomatology.  He also filed claims of service connection for sinusitis and for a right ankle disability in January 1986 but again did not claim service connection for a right arm disability or bilateral pes planus or make any mention of any right arm or feet symptomatology.  He subsequently filed claims of service connection for tinnitus and for bilateral hearing loss in November 2003 but again did not file for service connection for a right arm disability or bilateral pes planus or report any relevant symptomatology at that time.  He did not claim that symptoms of his right arm disability or bilateral pes planus began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Increased Rating for Right Ankle Disability

The Veteran contends that his service-connected right ankle disability is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2 (2010); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected right ankle disability currently is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5271 (limited motion of ankle).  See 38 C.F.R. § 4.71a, DC 5271 (2010).  A maximum 20 percent rating is assigned under DC 5271 for marked limitation of motion of the ankle.  Id.  As the Veteran currently is in receipt of the maximum disability rating available under DC 5271, the Board must consider other applicable DC's for rating ankle disabilities to see if an increased rating for the Veteran's service-connected right ankle disability is warranted.

Under DC 5270 (ankylosis of the ankle), a 30 percent rating is assigned for ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A maximum 40 percent rating is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  See 38 C.F.R. § 4.71a, DC 5270 (2010).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2010).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2010).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 20 percent for a right ankle disability.  The competent evidence shows that the Veteran's service-connected right ankle disability is manifested by, at worst, severe strain; there is no competent evidence of right ankle ankylosis.  For example, on VA outpatient treatment in November 2005, no relevant complaints were noted.  Physical examination showed bony enlargement of the right ankle.  The assessment included right ankle pain.

On VA examination in August 2006, the Veteran's complaints included right ankle arthritis since 1971, constant and severe right ankle pain, and daily right ankle swelling.  The Veteran reported that he had sprained his right ankle playing basketball during active service in Alaska in 1971.  He also reported that, after this injury, he had been in a walking cast for 6 weeks.  He stated that his right ankle swelling was worst at the end of a work day.  He also sometimes experienced some tingling in his right leg all the way to his knee after prolonged driving.  His right ankle also felt like it "wants to give way easily."  His standing was limited to 15 minutes, walking to 100 feet, and lifting to no more than 10 pounds.  The Veteran wore an elastic sleeve on his right ankle every day.  Because of his constant and severe symptoms, the Veteran stated that he did not experience flare-ups of right ankle pain.  His right ankle range of motion was painful.  He walked unaided.  He had lost 24 days of work a year as a result of his right ankle pain and no job accommodations had been provided in his job as a mail sorter.  

Physical examination in August 2006 showed no constitutional symptoms or incapacitating episodes of arthritis, no deformity, giving way, or instability, pain and stiffness in the right ankle, no episodes of dislocation, subluxation, or locking, a normal gait, no inflammatory arthritis, and no joint ankylosis.  Range of motion testing of the right ankle showed dorsiflexion to 5 degrees with pain at 5 degrees and plantar flexion to 30 degrees with pain at 30 degrees.  There was no additional limitation of motion on repetitive use.  The VA examiner stated that he could not determine without resorting to mere speculation whether the Veteran would experienced additional limitation of motion due to repetitive use during flare-ups of right ankle pain.  There also was no deformity, malalignment, indications of abnormal weight-bearing, or global pain over the entire anterior and superior ankle.  X-rays showed a normal right ankle.  The diagnoses included chronic strain of the right ankle of musculoligamentous origin with moderate decreased range of motion.  

As noted above, in a September 2006 addendum to the August 2006 VA examination report, the VA examiner who had seen the Veteran in August 2006 stated that his claims file had been provided for review and had been reviewed thoroughly.  This examiner also stated that he had reviewed the August 2006 VA examination report again.  With respect to the Veteran's service-connected right ankle disability, the VA examiner stated that a review of all of the Veteran's x-rays from 2004 and 2006 were negative for any arthritis or degenerative changes.  He concluded that the Veteran did not have any right ankle arthritis and, thus, it was not due to any in-service right ankle strain.  This examiner also concluded that there was no aggravation issue because the Veteran still did not experience any right ankle arthritis.

On VA outpatient treatment in November 2006, the Veteran's complaints include long-term ankle pain and instability.  The assessment included chronic ankle instability.

On VA examination in February 2009, the Veteran complained of daily right ankle pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and VA medical records.  The Veteran reported using medication daily to treat his right ankle pain.  He also reported that flare-ups occurred with cold weather, lasted about 1 week, and required that he avoid most activities and miss work.  Shoe inserts and a brace used intermittently helped with his right ankle pain.  Sitting was done without difficulty.  He fell a few times a year because his right ankle gave way.  Physical examination showed no constitutional symptoms or incapacitating episodes of arthritis, an ability to stand for 1 hour and to walk 1 block, a gait with poor propulsion, no evidence of abnormal weight-bearing, no loss of a bone or part of a bone, no inflammatory arthritis, no joint ankylosis.  Range of motion testing of the right ankle showed no dorsiflexion at all and plantar flexion from 30 to 45 degrees.  There was mild pain about the medial malleolus.  Applying the DeLuca criteria, the Veteran exhibited mild pain, moderate weakness and fatigue, but no incoordination.  There was no additional limitation of motion following repetitive range of motion testing.  X-rays of the right ankle were normal.  The Veteran reported losing 5-10 days of work per year due to his right ankle in the previous 12 months.  The diagnosis was musculoligamentous strain in the right ankle.

On VA outpatient treatment in August 2009, the Veteran's complaints included right ankle which was causing him to experience depression and insomnia.  No surgical history was reported.  The Veteran rated his pain as 7/10 on a pain scale (with 10/10 being the worst pain).  He denied any swelling but could not stand on his right ankle.  Physical examination showed chronic right ankle pain.  The assessment included chronic right ankle pain.

On VA examination in August 2009, the Veteran's complaints included daily right ankle pain.  The VA examiner reviewed the Veteran's VA medical records.  The Veteran stated that medication helped with his right ankle pain and flare-ups occurred with activity and weather changes.  He had fallen in the past and avoided all activities.  The Veteran had retired in July 2009 due to pain in his leg.  He reported difficulty sleeping at night and difficulty with sorting mail when he was employed as a mail sorter.  Physical examination showed a slow, mildly antalgic gait, no varus or valgus angulation of the os calcis, mild swelling below the right lateral malleolus, and no crepitus.  Range of motion testing of the right ankle showed no dorsiflexion and plantar flexion from 25 to 45 degrees.  Applying the DeLuca criteria, the Veteran exhibited mild pain, severe weakness and fatigue, and no incoordination.  There was no additional limitation of motion on repetitive range of motion testing.  The diagnoses included severe musculoligamentous strain of the right ankle.

The Board acknowledges the Veteran's continuing complaints of right ankle pain.  The Board also acknowledges that the competent evidence indicates that the Veteran currently experiences severe right ankle strain, as seen on VA examination in August 2009.  The Veteran already is in receipt of the maximum 20 percent rating available under DC 5271 for his service-connected right ankle disability.  See 38 C.F.R. § 4.71a, DC 5271 (2010).  The current 20 percent rating assigned under DC 5271 contemplates marked right ankle disability.  The competent evidence does not show that any right ankle ankylosis is present such that a disability rating greater than 20 percent is warranted for the Veteran's service-connected right ankle disability under DC 5270.  See 38 C.F.R. § 4.71a, DC 5270 (2010).  The VA examiner who saw the Veteran in August 2006 and in February and August 2009 specifically concluded at each of these VA examinations that no right ankle ankylosis was present.  As discussed above, although the Veteran has challenged the adequacy of the August 2006 VA examination, the Board has found that this examination is adequate for VA rating purposes.  See 38 C.F.R. § 4.2 (2010).  The Board again notes that the Veteran has not challenged any of his subsequent VA examinations conducted in February and August 2009 as inadequate, even though both of these examinations were conducted by the same VA examiner who saw the Veteran in August 2006.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to a disability rating greater than 20 percent for a right ankle disability.  Accordingly, the Board finds that the criteria for a disability rating greater than 20 percent for a right ankle disability are not met.

Finally, the degree of disability due to the Veteran's service-connected right ankle disability has been shown to be relatively stable throughout the appeal period.  Consequently, the Board finds that staged ratings for service-connected right ankle disability are not appropriate since distinct time periods with different ratable symptoms are not identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected right ankle disability.  38 C.F.R. § 3.321 (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes in this regard that the Veteran currently is in receipt of the maximum schedular rating available for his service-connected right ankle disability effective July 3, 2006, under DC 5271.  See 38 C.F.R. § 4.71a, DC 5271 (2010).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected right ankle disability is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right ankle disability.  This is especially true because the 20 percent rating currently assigned for the Veteran's right ankle disability effective July 3, 2006, contemplates marked disability and because the Veteran already is in receipt of a TDIU due to his service-connected disabilities.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment, at least prior to his retirement from the U.S. Postal Service in July 2009, and frequent hospitalization.  The Veteran reported at his VA examination in August 2006 that had lost 24 days of work a year (or 2 days of work per month) as a result of his right ankle pain and no job accommodations had been provided in his job as a mail sorter.  The Veteran subsequently reported at his February 2009 VA examination that he lost 5-10 days of work per year due to his right ankle in the previous 12 months.  He did not indicate, and the medical evidence does not show, that he was hospitalized frequently for his service-connected right ankle disability.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date for a TDIU

The Veteran contends that he is entitled to an effective date earlier than August 1, 2009, for a TDIU.  

A claim for a TDIU is a claim for an increased rating. See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU is a claim for increased compensation and the effective date rules for increased compensation apply to a TDIU claim); see also Norris v. West, 12 Vet. App. 413 (1999).

A Veteran may be awarded a TDIU rating upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGC 75-91.  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities or his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2010).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA, or evidence from a private physician, will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

The Board finds that the preponderance of the evidence is against assigning an effective date earlier than August 1, 2009, for an award of a TDIU.  The competent evidence shows that, for almost 22 years prior to August 1, 2009, the Veteran was employed full-time as a mail sorter with the U.S. Postal Service.  The precise earlier effective date for an award of a TDIU to which he feels entitled is not clear from a review of the correspondence received by VA from either the Veteran or his attorney.  When he filed his formal TDIU claim on a VA Form 21-8940 in August 2009, the Veteran reported that all of his service-connected disabilities had prevented him from securing or following any substantially gainful employment.  He also reported that these disabilities affected his full time employment and he became too disabled to work on July 31, 2009.  He reported further that he last had worked on July 31, 2009, as a postmaster and had been employed by the U.S. Postal Service from August 1987 to July 31, 2009.  The Veteran also contended that he had been forced to quit his job as a result of his service-connected disabilities.  The Veteran's signed VA Form 21-8940 was dated on August 3, 2009, and date-stamped as received by the RO on August 10, 2009.  In a letter attached to his formal TDIU claim, the Veteran stated that he had been forced to retire from his job as a postmaster due to the pain he experienced while working.  He stated that his right ankle and bilateral pes planus were very painful and kept him from being able to stand on his feet for any length of time.  The residuals of an in-service broken finger on the right hand also caused him pain while sorting the mail and performing his office duties as a postal service employee.  He stated further that his hearing "was not good" due to in-service acoustic trauma and it was hard for him to hear any postal service customers.  He also stated further that his depression affected him every day.

A review of a completed VA Form 21-4192, "Request For Employment Information In Connection With Claim for Disability Benefits," completed by the personnel department of the U.S. Postal Service and date-stamped as received by the RO on August 24, 2009, shows that the Veteran was employed as a postmaster from August 1, 1987, until July 31, 2009, when he retired.

In a letter dated on August 17, 2009, and date-stamped as received by the RO on August 26, 2009, the Veteran's wife stated that her husband was in constant knee and ankle pain and unable to sleep most nights because of it.  When he was employed, the Veteran had been on his feet "most of the day" and this caused him to experience "so much pain at night that he would sit up all night."  The Veteran's wife also stated that he was unable to work, cook, clean, or do any shopping.

On VA examination in August 2009, the Veteran reported that he had retired in July 2009 due to "pain in leg."  He also reported that he had missed about 8 days of work a month in the previous year "due to multiple medical issues."  Following comprehensive physical examination, the VA examiner opined that the Veteran's service-connected right ankle and right knee disabilities were very likely to prevent him from being employed where any standing, walking, bending or any minimal repetitive use of those 2 joints was needed.  Both the Veteran's right ankle and right knee were quite painful and the Veteran had limited range of motion.  The VA examiner stated that even routine activities of daily living were limited markedly because of pain.  This examiner also opined that the Veteran's service-connected right fifth finger disability was likely to interfere with fine dexterity, writing, typing, and sorting of mail because of pain and swelling.  The examiner noted that the Veteran had reported difficulty sorting mail prior to his retirement.  

In the currently appealed rating decision dated on September 8, 2009, and issued to the Veteran and his representative on September 11, 2009, the RO granted the Veteran's claim of entitlement to a TDIU.  The RO concluded that the appropriate effective date for the award of a TDIU was August 1, 2009, because that was the first day after the date of the Veteran's retirement from the U.S. Postal Service after he had worked there for almost 22 years.  The RO also noted that service connection was in effect for 2 or more disabilities, 1 of which was evaluated at 40 percent disabling or more, with sufficient additional disability for a combined disability evaluation of 70 percent.

The Board acknowledges that the Veteran has contended that he is entitled to an effective date earlier than August 1, 2009, for an award of a TDIU.  The Board also acknowledges that service connection currently is in effect for adjustment disorder with depressed mood, evaluated as 50 percent disabling effective March 19, 2007, for musculoligamentous strain of the right ankle, evaluated as 10 percent disabling effective January 20, 2004, and as 20 percent disabling effective July 3, 2006, for tinnitus, evaluated as 10 percent disabling effective November 25, 2003, for status-post fracture of the proximal interphalangeal (PIP) joint of the right hand, evaluated as zero percent disabling effective September 1, 1971, and as 10 percent disabling effective January 20, 2004, and for musculoligamentous strain of the right knee, evaluated as 10 percent disabling effective April 13, 2009.  The Board acknowledges further that the Veteran's combined disability evaluation for compensation was 70 percent effective March 19, 2007.  The Veteran himself conceded when he filed his formal TDIU claim in August 2009, however, that his service-connected disabilities only affected his full-time employment and he only became too disabled to work as a result of these disabilities on July 31, 2009.  Prior to that date, the Veteran was employed full-time as a mail sorter and a postmaster with the U.S. Postal Service for nearly 22 years between August 1, 1987, and July 31, 2009.  The Veteran has contended, and the competent evidence tends to show, that his service-connected disabilities interfered with his full-time postal service job prior to his retirement on July 31, 2009.  For example, the Veteran reported at his August 2009 VA examination that he had lost about 8 days of work per month in the previous year due to "multiple medical issues."  There is no indication in the competent evidence or in any of the Veteran's statements received by VA during the pendency of this appeal, however, that his service-connected disabilities prevented him from securing or maintaining any substantially gainful employment prior to July 31, 2009.  The Board finds that the RO properly determined that August 1, 2009, was the appropriate effective date for an award of TDIU because that was the first day after the date of the Veteran's retirement on July 31, 2009, from his previous full-time employment for almost 22 years with the U.S. Postal Service.

The Board observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2010).  And, as noted, the Court has held that the effective date for TDIU claims is the later of the date of receipt of the claim or the date entitlement arose.  See Hurd, 13 Vet. App. at 449, and Norris, 12 Vet. App. at 413.  The evidence of record demonstrates that VA received the Veteran's formal TDIU claim on August 10, 2009, which is more than one year after separation from service.  It is undisputed that the Veteran was employed full-time with the U.S. Postal Service for almost 22 years between August 1, 1987, and July 31, 2009.  The Veteran again has reported that he only became too disabled to work and was forced to retire from his previous postal service employment as a result of his service-connected disabilities on July 31, 2009.  Because the Veteran was employed full-time by the postal service through July 31, 2009, the current effective date of August 1, 2009, for his award of TDIU is the earliest factually ascertainable date that he was entitled to this benefit.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an effective date earlier than August 1, 2009, for an award of a TDIU.  Accordingly, the Board finds that the criteria for assigning an effective date earlier than August 1, 2009, for an award of a TDIU are not met.


ORDER

Entitlement to service connection for a right arm disability is denied.

Entitlement to service connection for bilateral pes planus, including as due to residuals of cold weather trauma, is denied.

Entitlement to a disability rating greater than 20 percent for a right ankle disability is denied.

Entitlement to an effective date earlier than August 1, 2009, for an award of a TDIU is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


